Judgment and order reversed upon the law and a new trial granted, costs to abide the event. The court erred in declining to charge, at folio 281, as to the liability of the owner of the automobile; in declining to charge, at folio 282, as to knowledge being a prerequisite to consent; and, at folio 284, in declining to charge that no inference may be drawn from the failure of defendant to call as a witness Fiore Sasse, the alleged operator of the car. Lazansky, P. J., Hagarty and Tompkins, JJ., concur; Carswell and Davis, JJ., concur in result.